Title: Jean de Neufville & Son to Abigail Adams, 25 May 1781
From: Neufville, Jean de, & Fils (business)
To: Adams, Abigail


      
       Madam
       Amsterdam 25th May 1781
      
      We are honor’d with your Ladyship’s letter of the 15th Jany. last, and deem ourselves peculiarly unfortunate, not to have been more happy in the choice of the Color of Silk we sent you. ’Tis the more painful to us, as we can make no amends but by redoubling our attention and Vigilance, In the execution of your future Commands which we set so high a value on that we consider your Continuance of them, Notwithstanding the egregious mistake comitted, as a mark of distinguish’d favour. We flatter ourselves we shall not Incur your Ladyships reprehension in the execution of your last order, having had His Excellency Mr. Adams Sanction, where you required it. This we are certain will ensure Approbation, as We believe him to be as infallible in his choice on trivial Matters; as we know him to be unerring In his Opinion on those of greater Importance: and although he is in that respect above our praise, we cannot withhold our Testimony from that of all who have the honor and happiness of knowing him: with equal truth we repeat the Young Gentlemen, your Amiable Sons bid fair (in good time) to imitate the Virtues &c. of so Noble a Model. We confess the Knowledge of so much intrinsic worth united, exalts our Ideas, on a Cause and a Country that Engrosses our best, and most earnest wishes: so Congenial with your Ladyships, and of all who have proper Ideas on so Sublime a subject. May heaven grant speedily the wished for Boon, as a due Reward to the Superior virtue of the Inhabitants of your States, a relief to the Calamities so long suffered by that part of Mankind which are Involved in the Contest, and as a Benifit to the world in General.
      We entertain a due regard of the very flattering opinions Your Ladyship expresses of our principles in the glorious Cause. They are as fix’t and unalterable, as we beg you to be assured, Our respectful Attachment to your Ladyship and family is great, having the honor to Subscribe ourselves Your Ladyships Most Obt. Humbl. Servts.,
      
       John de Neufville Son
      
      
       We address to Isaac Smith Esqr. the sundry articles your last pleased to order us, and have sent said Gentleman the bill of Loading. They are shippd on board the Juno Captn. Haydon. Inclose herein the Invoice amounting to f364:18:—and we annex thereto the produce of the Bill your Ladyship sent us of 100 Dollars at 5£ = £500 livres Tournois Negotiated at the Exchange of 51 3/4
        
     
      Bco.
      f.215:
      12:
      8
     
     
      agio 4 3/4
      f. 10:
      5:
      
     
     
      Currency
      f.225:
      17:
      8
     
    
   The difference between the Cost of the Goods and the proceeds of your Ladyships bill of 100 Dollars we have settled with his Excellency Mr. Adams.
      
     